  Case 18-02792         Doc 85     Filed 04/03/19 Entered 04/03/19 10:51:47              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-02792
         RANDALL C GLASS
         TAMMIE M GLASS
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/31/2018.

         2) The plan was confirmed on 08/22/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/14/2019.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/13/2019.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-02792       Doc 85       Filed 04/03/19 Entered 04/03/19 10:51:47                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $9,050.00
       Less amount refunded to debtor                            $12.77

NET RECEIPTS:                                                                                    $9,037.23


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $396.96
    Other                                                                  $145.82
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,542.78

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AT&T SERVICES INC               Unsecured          95.93           NA              NA            0.00       0.00
AT&T SERVICES INC               Unsecured         257.73           NA              NA            0.00       0.00
BRENDEN FINANCIAL               Secured              NA         547.85          547.85          45.73       0.00
BRENDEN FINANCIAL               Secured       49,142.21     60,958.27        61,506.12           0.00       0.00
CAPITAL ONE NA                  Unsecured         207.42        262.42          262.42           0.00       0.00
CHASE                           Unsecured      8,023.00            NA              NA            0.00       0.00
CHASE                           Unsecured      3,757.00            NA              NA            0.00       0.00
COMPUCREDIT/HRB BANK/E          Unsecured      2,643.00            NA              NA            0.00       0.00
COOK COUNTY TREASURER           Secured              NA           0.00            0.00           0.00       0.00
COOK COUNTY TREASURER           Secured        1,260.95       4,171.26        4,171.26        716.11        0.00
DSNB MACYS                      Unsecured      1,630.11            NA              NA            0.00       0.00
EVERGREEN PARK SCHOOLS          Unsecured      3,360.00            NA              NA            0.00       0.00
EVERGREEN PARK SCHOOLS          Unsecured      2,820.00            NA              NA            0.00       0.00
EVERGREEN PARK SCHOOLS FEDL C   Secured        4,162.63            NA         4,162.63        690.77      83.74
FAIR DEAL OF ILLINOIS INC       Secured        3,500.00            NA         3,500.00        600.85        0.00
GECRB                           Unsecured           0.00           NA              NA            0.00       0.00
GECRB                           Unsecured           0.00           NA              NA            0.00       0.00
H&R EMERALD                     Unsecured      1,670.89            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured            NA           0.00            0.00           0.00       0.00
INTERNAL REVENUE SERVICE        Priority            0.00          0.00            0.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         481.74        481.74          481.74           0.00       0.00
JPMC SPECIALITY MORTGAGE LLC    Secured              NA       3,255.48        2,357.25      2,357.25        0.00
JPMC SPECIALITY MORTGAGE LLC    Secured      138,119.00    148,812.39             0.00           0.00       0.00
LVNV FUNDING                    Unsecured      2,076.41       2,076.41        2,076.41           0.00       0.00
LVNV FUNDING                    Unsecured         335.29        342.32          342.32           0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         690.56      1,409.75        1,409.75           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         137.08        137.08          137.08           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured      1,659.62       1,659.62        1,659.62           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured      1,606.46       1,606.46        1,606.46           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         581.94        581.94          581.94           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         386.85        386.85          386.85           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-02792      Doc 85       Filed 04/03/19 Entered 04/03/19 10:51:47                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
PRA RECEIVABLES MGMT           Unsecured         977.17        977.17        977.17           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured         165.63        165.63        165.63           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured      1,389.36       1,389.36      1,389.36           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured         858.85        858.85        858.85           0.00        0.00
PRA RECEIVABLES MGMT           Unsecured         623.69        623.69        623.69           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured      2,510.81       2,631.62      2,631.62           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured      2,215.05       2,215.05      2,215.05           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured      2,215.05         274.33        274.33           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured      1,097.03       1,097.13      1,097.13           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         274.33           NA            NA            0.00        0.00
QUANTUM3 GROUP LLC             Unsecured      1,305.00            NA            NA            0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         171.61        168.11        168.11           0.00        0.00
Sears/Cbna                     Unsecured      3,755.00            NA            NA            0.00        0.00
SW CREDIT SYSTEMS INC          Unsecured         132.00           NA            NA            0.00        0.00
WYNDHAM VACATION RESORTS INC   Secured        8,180.00            NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                $61,506.12               $0.00                  $0.00
      Mortgage Arrearage                               $2,905.10           $2,402.98                  $0.00
      Debt Secured by Vehicle                          $4,162.63             $690.77                 $83.74
      All Other Secured                                $7,671.26           $1,316.96                  $0.00
TOTAL SECURED:                                        $76,245.11           $4,410.71                 $83.74

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                   $0.00                $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $19,345.53                 $0.00                $0.00


Disbursements:

       Expenses of Administration                            $4,542.78
       Disbursements to Creditors                            $4,494.45

TOTAL DISBURSEMENTS :                                                                         $9,037.23




UST Form 101-13-FR-S (09/01/2009)
  Case 18-02792         Doc 85      Filed 04/03/19 Entered 04/03/19 10:51:47                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
